Citation Nr: 1536647	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial rating higher than 20 percent prior to September 2011 and higher than 60 percent thereafter for right leg peripheral vascular disease (PVD).

3.  Entitlement to an initial compensable rating prior to September 2011 and an initial rating higher than 60 percent for left leg PVD.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating higher than 10 percent for bilateral nuclear cataracts and open angle glaucoma. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the RO adjudicated an additional issue, of whether the Veteran is entitled to Special Monthly Compensation (SMC) for loss of use of the creative organ due to his erectile dysfunction.  He is entitled to this benefit, and has been in receipt of it effective from July 1, 2009.  Accordingly, as he is in receipt of this benefit, the Board has not listed it among the issues for consideration, and will instead address it with the issue for increased compensation for erectile dysfunction.  

The issue of entitlement to an increased rating for diabetes is REMANDED for additional development.


FINDINGS OF FACT


1.  For the period prior to September 2011, the Veteran's right leg PVD manifested with an ankle/brachial index of 0.99 and constant claudication.  For the period after September 2011, his right leg PVD manifests with claudication after walking 0 yards on level ground, with calf and leg pain at rest, without deep ischemic ulcers or persistent coldness.

2.  For the period prior to September 2011, the Veteran's left leg PVD manifested with an ankle/brachial index of 0.88 and constant claudication.  For the period after September 2011, his left leg PVD manifests with claudication after walking 0 yards on level ground, with calf and leg pain at rest, without deep ischemic ulcers or persistent coldness.

3.  His erectile dysfunction manifests as an inability to achieve and maintain an erection, and he is in receipt of Special Monthly Compensation for loss of use of creative organ.

4.  For the entire period on appeal, his cataracts and glaucoma have manifested with a visual field between 46 and 60 degrees of concentric contraction, and his visual acuity is measured as 20/25 bilaterally.


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent initial rating for right leg PVD prior to September 2011; the criteria are not met for an initial rating higher than 60 percent for the period thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104 (2015).

2.  The criteria are not met for an initial rating higher than 20 percent for left leg PVD prior to September 2011; the criteria are not met for an initial rating higher than 60 percent for the period thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104 (2015).

3.  The criteria for a compensable rating for erectile dysfunction have not been met, and there is no legal basis for award of an increased amount of special monthly compensation for the loss of use of a creative organ.  38 U.S.C.A. §§ 1114(k), 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.350(a), 4.115b, DC 7522 (2015).  

4.  The criteria for an initial rating higher than 10 percent for bilateral cataracts and open angle glaucoma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, DCs 6013, 6027, 6066, 6080 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file.  He was also provided with a VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In November 2009, the Veteran alleged that the June and July 2009 VA examinations were inadequate.  He did not think that his medical records were reviewed, but he did not specify a particular record that was overlooked.  Essentially, he was arguing that his symptoms were more severe than the findings on the VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  He was accordingly given updated examinations in September 2011, and has raised no objections to the findings made therein.  He has not raised any allegations of administrative error or that he has been prejudiced during the pendency of these claims.  

Increased initial ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Peripheral vascular disease

The Veteran's PVD of the left leg is rated 20 percent prior to September 2011, and 60 percent thereafter.  His PVD of the right leg is rated noncompensably prior to September 2011, and 60 percent thereafter.  Both legs are rated under DC 7114, which pertains to arteriosclerosis obliterans.  38 C.F.R. § 4.104 (2015).

Under DC 7114, a 20 percent rating is assigned for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Id. 

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  These evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, DC 7114, Notes (1) and (3).

After reviewing the evidence, the Board finds that he more closely meets the criteria for a 20 percent rating for the right leg prior to September 2011, but that a higher rating is not warranted for his left leg for this time period.  During the August 2009 VA examination, he complained of numbness and tingling in the bilateral legs, and PVD was diagnosed after an arterial flow study.  His ankle brachial indexes were 0.99 and 0.88 for the right and left leg, respectively.  In a November 2009 statement, he alleged having constant claudication in both legs, and that it is painful to walk, or sit in a position where he cannot stretch his legs.  Although the brachial index in the right was very nearly normal, it was sufficiently abnormal to render a diagnosis.  His allegations of constant pain and pain after walking are credible.  In resolving all doubt in his favor, the Board finds his symptoms in the right leg more closely approximate the criteria for a 20 percent rating prior to September 2011.  As far as the left leg, a brachial index of 0.88, along with the Veteran's allegations of claudication and pain, meet the criteria for a 20 percent rating for the left leg. 

Ratings higher than 20 percent are not warranted for the period prior to September 2011.  He was not shown to have trophic changes, nor that either leg is persistently cold, and he does not so allege.  He has not been shown to have an ankle/brachial index below 0.88 at all during the appeal period.  38 C.F.R. § 4.104, DC 7114.

Ratings higher than 60 percent are not warranted for the period after September 2011.  At the September 2011 VA examination, his brachial indexes had improved, and were 1.05 and 1.21 for the left and right leg, respectively.  Although the Veteran does have pain at rest, he does not have either deep ischemic ulcers or a brachial index of 0.4 below. 

Erectile dysfunction 

The Veteran asserts that he believes his inability to achieve and maintain an erection may be exaggerated and that his problem may be greater, warranting a higher award.  His ED is rated noncompensably (that is, 0 percent), but he is in receipt of SMC for loss of use of creative organ.  

Erectile dysfunction is rated under DC 7522, which pertains to deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b (2015).  This is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under that diagnostic code.  DC 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522. 

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown. 
38 C.F.R. § 4.31 (2015).

The Veteran is not entitled to a higher rating.  The evidence does not show penile deformity, and the Veteran does not so contend.  As noted above, there are not any other diagnostic codes that could be applicable.

He is in receipt of SMC for loss of use of creative organ.  Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute and the rate of compensation for the loss of use of a creative organ is described under the provisions of 38 U.S.C.A. § 1114(k), subject to a maximum capped amount. 
Therefore, to the extent that he is seeking an increase in the amount of his SMC, this must also be denied.  As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative of the amount of special monthly compensation for loss of use of a creative organ.  Accordingly, a claim as to the amount of SMC assigned based on loss of use of a creative organ must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).


Bilateral nuclear cataracts and glaucoma

The Veteran's nuclear cataracts and open angle glaucoma are currently rated as 10 percent disabling under DC 6027-6080, which pertains to visual field defects caused by cataracts.  See 38 C.F.R. § 4.79, DCs 6027, 6080; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  

Cataracts and glaucoma are evaluated based on visual impairment.  38 C.F.R. § 4.79, DCs 6013, 6027.

Rating of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75.  When both decreased acuity and field are present, each is evaluated separately and combined, as set forth in 38 C.F.R. § 4.25. 38 C.F.R. § 4.77(c). Muscle dysfunction is considered under 38 C.F.R. § 4.78 and diplopia is evaluated under Diagnostic Code 6090.  Neither VA examination shows impairment in muscle function, and it is not suggested by the Veteran or the other evidence, thus his rating is based on visual field and visual acuity.  

Measurement of the visual field must be presented on a Goldmann perimeter chart of at least 16 meridians.  The method for the calculation of the average concentric contraction from the eight principle meridians is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.79.  The most severe bilateral contraction to 5 degrees warrants a 100 percent rating.  Bilateral contraction from 6 to 15 degrees warrants a 70 percent rating, from 16 to 30 degrees warrants a 50 percent rating, from 31 to 45 degrees warrants a 30 percent rating, and from 46 to 60 degrees warrants a 10 percent rating.   38 C.F.R. §§ 4.76, 4.79, DC 6080 (2015).

In June 2009, the VA examiner performed a bilateral Goldmann test and presented a perimeter graph with measurements at the eight principal meridians and a trace of the perimeter.  Following the instructions in 38 C.F.R. § 4.76a and using Table III to obtain normal values, the sum of the concentric contractions at the eight meridians divided by eight equals an average concentric contraction of 49 degrees in each eye.  Bilateral contraction of 49 degrees warrants a 10 percent rating.  38 C.F.R. § 4.79, DC 6080.

At the September 2011 VA examination, the results of the Goldmann test were presented, and the concentric contractions were calculated as 46 degrees in his right eye, and 50 degrees in his left eye.  As above, bilateral contraction between 46 and 60 degrees warrants a 10 percent rating.  

Alternatively, when the remaining field is between 46 and 60 degrees, as it is here, the rating may instead be based on each eye having a visual acuity of 20/50.  When both eyes have visual acuity of 20/50, under DC 6066, the rating is 10 percent.  38 C.F.R. § 4.79, DC 6066.  Therefore, he is entitled to at least a 10 percent rating for visual field impairment, which is his current disability rating.

Ratings for visual acuity are based on a Snellen's test or the equivalent.  The basis of the rating is corrected distance vision with central fixation.   38 C.F.R. § 4.76. Ratings are provided for measured acuity in 38 C.F.R. § 4.79, DCs 6061-66 (2015). If the measured impairment is between two listed values, the higher of the two ratings is assigned. 38 C.F.R. § 4.76(b)(4).

At both VA examinations, both of his eyes had corrected visual acuity of 20/25.  Under DC 6066, which pertains to central visual acuity when one eye is 10/200 or better, these findings are noncompensable.  

Accordingly, there is no separate rating for visual acuity to be combined with the rating for visual field, and the evidence does not warrant a rating for cataracts and glaucoma that is higher than 10 percent.

The Board considered the provisions of 38 C.F.R. § 4.7, and whether the findings on the most recent examination more closely approximate the criteria applied when the concentric contraction in one eye is between 31 and 45 degrees.  The Veteran's right eye showed concentric contraction of 46 degrees, and the Board does not find it more appropriate to rate it as if it were 45 degrees.  The Veteran's visual field actually surpassed the normal findings in both the nasal and down nasal directions.  Normal findings are 60 and 50, respectively, whereas the Veteran shows 81 and 90 degrees, respectively.  Because of this, the Board does not find that the evidence more closely approximates the criteria for a more restricted visual field.  

Extraschedular Consideration

The Board considered whether her claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that extraschedular referral is not warranted in this case.  His PVD symptoms, involving pain and cramping pain after walking and occasionally at rest, are specifically contemplated by the ratings schedule.  His erectile dysfunction is manifested by an inability to achieve and maintain an erection, which is contemplated by the rating schedule and specifically compensated by the award of SMC.  Finally, his cataracts and disabilities are manifested by decreased visual acuity and by visual field defect, which are specifically contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities and that the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial rating of 20 percent is granted for right leg peripheral vascular disease prior to September 2011.

The claim for an initial rating higher than 60 percent for right leg PVD for the period after September 2011 is denied.

The claim for an initial rating higher than 20 percent prior to September 2011 and higher than 60 percent thereafter for left leg PVD is denied.

The claim for an initial compensable rating for erectile dysfunction is denied.

The claim for an initial rating higher than 10 percent for bilateral cataracts and glaucoma is denied.


REMAND

The Veteran's remaining claims require additional development.  

He has asserted that the acute pericarditis found during the July 2009 VA examination was related to his diabetes.  The VA examiner found that it was both unrelated to diabetes and that its etiology could not be determined, but did not provide an explanation for either statement.  As he was diagnosed with it during the appeal period, an opinion should be obtained as to whether it is a chronic disability that is related to diabetes.

His VA examinations show complaints of numbness, tingling, and neuralgia in his bilateral arms and hands, but neither examination discusses whether these symptoms are attributable to diabetes, and if so, their severity.  On remand, an examination must be conducted for the severity of the Veteran's diabetes and all of its complications. 

The record suggests the Veteran is unemployable due to his disabilities, and so a claim for a TDIU has been inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  He has been retired for the entire period under consideration, and his disabilities are quite severe.  The issue of unemployability has not been adequately developed, and is also inextricably intertwined with his claim for an increased rating for diabetes.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, an attempt should be made to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his diabetes and other disabilities, and make arrangements to obtain all records not already associated with the claims file.

2.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  After receipt of all records, schedule the Veteran for an updated examination for a report on the current severity of his diabetes.  The examiner is asked to review the claims file, and to conduct a complete examination that addresses all possible complications of diabetes.

The Veteran was diagnosed with acute pericarditis at the June 2009 VA examination, but an inadequate opinion was provided that it was not related to his diabetes.  On remand, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that acute pericarditis is related to diabetes, and if not, to explain why.

The Veteran's VA examinations show complaints but no evaluation of arm and hand numbness and neuralgia.  An opinion must be obtained as to whether he has symptoms of the arms and legs that are related to his diabetes, and if so, provide a diagnosis as to what nerves are impacted, and their severity.

All opinions are to be supported by explanatory rationale that cites to evidence in the record or to medically accepted knowledge.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


